Title: From George Washington to Major General William Heath, 25 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters West point 25th Novemr 1779
        
        If the two Connecticut Brigades have crossed, be pleased [to] direct Colo. Hazen to follow as expeditiously as possible, if he is not already over. He may be directed to march without loss of time if the Virginia Division has moved, to Sufferans (by the new Road lately repaired by General Woodford which leaves Kakeate on his left) thence to Pompton and by Rockaway Bridge towards Morris town. Before he arrives at Morris town he will receive directions from General Greene for his further Route—Should the Virginia troops not have moved—Colo. Hazen will wait for that and follow immediately after. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. Be pleased to direct Colo. Hazen, if he hears nothing further from me to join Genl Hands Brigade when he comes up with it.
        
      